Case: 17-50579      Document: 00514602445         Page: 1    Date Filed: 08/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                    No. 17-50579
                                                                                   Fifth Circuit

                                                                                 FILED
                                 Conference Calendar                       August 16, 2018
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

MARCO ANTONIO NUFIO, also known as Marco Antonio Morales-Perez, also
known as Marco Perez-Morales, also known as Marco Antonio Perez-Morales,
also known as Antonio Marco Morales-Perez, also known as Antonio Marco
Perez-Morales, also known as Marco Morales, also known as “Gordo”,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:15-CR-764-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Marco Antonio Nufio has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Nufio has not filed a response. We have reviewed counsel’s brief and the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50579      Document: 00514602445   Page: 2   Date Filed: 08/16/2018


                                 No. 17-50579

relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2